FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JAN 2 4 2020
MISSOULA DIVISION Clerk, U.S District Court
District Of Montana
Missoula
UNITED STATES OF AMERICA, Cause No. CR 18-25-M-DWM
CV 20-06-M-DWM
Plaintiff/Respondent,
Vs. ORDER DISMISSING § 2255
MOTION AND DENYING
JODY LYN BENNETT, CERTIFICATE OF
APPEALABILITY
Defendant/Movant.

 

 

On January 6, 2020, Defendant/Movant Bennett filed a motion to vacate, set
aside, or correct the sentence under 28 U.S.C. § 2255. Bennett is a federal prisoner
who filed the motion pro se.

Bennett is currently serving a 132-month prison sentence for drug and
firearms violations. Judgment was entered on January 10, 2019 (Doc. 47).
Bennett’s appeal (Doc. 50) is pending. The opening brief is due March 27, 2020.
See United States v. Bennett, No 19-30008 (9th Cir. order filed Nov. 26, 2019).

A § 2255 motion is the equivalent of a petition for writ of habeas corpus.
See, e.g., United States v. Hayman, 342 U.S. 205, 210-19 (1952). “Habeas review
is an extraordinary remedy and will not be allowed to do service for an appeal.”
Bousley v. United States, 523 U.S. 614, 621 (1998) (quoting Reed v. Farley, 512

U.S. 339, 354 (1994), and Sunal v. Large, 332 U.S. 174, 178 (1947)).
This Court will not entertain a § 2255 motion until Bennett’s direct appeal is
exhausted, including any proceedings in the Supreme Court. See Griffith v.
Kentucky, 479 U.S. 314, 321 n.6 (1987); see also United States v. Pirro, 104 F.3d
297, 298 (9th Cir. 1997); Feldman v. Henman, 815 F.2d 1318, 1320 (9th Cir. 1987)
(as amended); United States v. Deeb, 944 F.2d 545, 548 (9th Cir. 1991).

The law distinguishing direct review from collateral review such as a § 2255
motion is well-settled. A certificate of appealability is not warranted. See
Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

Accordingly, IT IS ORDERED:

1. Bennett’s § 2255 motion (Doc. 62) is DISMISSED as premature.

2. A certificate of appealability is DENIED. The Clerk of Court shall
immediately process the appeal if Bennett files a Notice of Appeal of this Order.

3. The clerk shall ensure that all pending motions in this case and in CV 20-
06-M-DWM are terminated and shall close the civil file by entering a judgment of
dismissal.

DATED this Ye day of January, 2020. o

 

Donald W. olloy
=e States ‘District Court

2
